Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office action is in response to the communication filed on 03/30/2021. Currently claims 1-5, 7-13, and 15-22 are pending in the application, with claims 10-13, and 15-20 withdrawn from consideration.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8-9, and 21-22 are rejected under 35 U.S.C.102 as being obvious over George et al. (WO 2003/008186 A1), hereafter, referred to as “George”, in view of Sun et al. (US Patent Application Publication Number 2014/0030486 A1), hereafter referred to as “Sun2”. 

Regarding claim 1, George teaches in claim 1 (of the reference), a material in the form of particles (meets nanopowder) comprising a plurality of nanoparticles, wherein at least a portion of the plurality of nanoparticles comprises of a substrate (equivalent to core particle) comprising a first material selected from a group consisting of a metal oxide of Group III B element (page 4, lines 2-10) (rare earth metal-containing oxide), a rare earth metal-containing fluoride, a rare earth metal-containing oxyfluoride and combinations thereof. George teaches that the substrate material particles of interest include metal oxide and the preferred particle composition include among other Group III B metal oxide elements that includes Sc (Scandium) and Y (Yttrium). 

George also teaches that the material in the form of particle (equivalent to nanopowder) has a thin film coating over the particle, the thin film coating comprising a second material selected from a group consisting of a metal oxides such as zirconia, yttria (rare earth metal-containing oxide) (page 6, line28 – page 7, line 8), a rare earth metal-containing fluoride, a rare earth metal-containing oxyfluoride and combinations thereof, by teaching an ultrathin, inorganic material deposited on the surface of the material.

George teaches the nanopowder particles composed of core particle and a thin coating layer surrounding the surface, but fails to explicitly teach that the nanoparticles have a donut-shape comprising a spherical form with indentations on opposite sides. However, “Sun2” teaches in Fig. 5 an optimized powder particle shape for the coating, where some of the particles have a spherical shape with deep indentions on opposite side of the sphere. “Sun2” also teaches that most of the particles have a donut shape (para. [0044]). Evaluations of coatings formed from powder with particles having a donut shape showed improved morphology and porosity as compared to powder particles of other shapes. For example, coatings formed of particles having a donut shape tend to have fewer nodules and more splat due to improved melting of the powders, decreased roughness, and decreased porosity, all of which contribute to improved on-wafer particle performance. Therefore, it would have been obvious to any ordinary artisan to incorporate the teaching of “Sun2” and combine the teaching of “Sun2” and use nanoparticles having a donut-shape comprising a spherical form with indentations on opposite sides, because that would have fewer nodules and more splat due to improved melting of the powders, decreased roughness, and decreased porosity, all of which would contribute to improved on-wafer particle performance (KSR Rationale A, MPEP 2143).   

Regarding claim 2, George teaches that the first material (equivalent to core particle) is selected from among others Group III B metal oxides) (page 4, lines 2-10). Group III B includes metals such as Sc (Scandium) and Y (Yttrium) resulting in claimed oxides Scandium Oxide (Sc2O3), and yttria (Y2O3). George also teaches that the second material (in the form of thin film coating over the particle is selected from a group that includes a metal oxides such as yttria (Y2O3) (page 7, line 3).

Regarding claim 4, George teaches that the first material (equivalent to core particle) is selected from among others Group III B metal oxides) (page 4, lines 2-10). Group III B includes metals such as Y (Yttrium) resulting in claimed oxides yttria (Y2O3).   George also teaches that the second material (in the form of thin film coating over the particle is selected from a group that includes a metal oxides such as Zirconia (ZrO2) (page 7, line 2).

Regarding claim 5, George teaches that the first material (equivalent to core particle) is selected from among others Group IVB metal oxides) (page 4, lines 2-10). Group IV B includes metals such as Zr (Zirconium) resulting in claimed oxides Zirconia (ZrO2).   George also teaches that the second material (in the form of thin film coating over the particle is selected from a group that includes a metal oxides such as yttria (Y2O3) (page 7, line 3).

Regarding claim 8, George teaches that the thin film coating has a thickness most preferably from 1 and about 20 nm (page 5, line 21-24), covering the claimed range of 1 nm to 500 nm.

Regarding claim 9, George teaches that the preferred particle size ranges in the nanometer range from 1 nm (0.001 µm) to about 100 µm (page 3, line 17-18), covering the claimed range of 5 nm to 100 nm.

Regarding claim 21, George teaches that the preferred particle size ranges in the nanometer range from 1 nm (0.001 µm) to about 100 µm (page 3, line 17-18), covering the claimed range of 5 nm to 100 nm. George also teaches that the thin film coating has a thickness most preferably from 1 and about 20 nm (page 5, line 21-24).Therefore, it would have been obvious to any ordinary artisan that the dimension of the particles (core and the coating thickness) would be optimized based on the product requirement and specification. It would also have been obvious that the apparent material density would be a function of intrinsic material density and the porous nature of the deposited material. Therefore, the weight ratio of the first material and the second material would be function of the optimized parameters, and, therefore the claimed range of 1:100 to 35:1 would be a matter of optimization during regular experimentation of product development.

Regarding claim 22, George teaches that the first material comprises ZrO2, and the core particle has a size of about 100 nm, the second material comprises Y2O3 and the film has a thickness of about 30 nm to about 40 nm by teaching that the first material (equivalent to core particle) is selected from among others Group IVB metal oxides) (page 4, lines 2-10). Group IV B includes metals such as Zr (Zirconium) resulting in claimed oxides Zirconia (ZrO2).   George also teaches that the second material (in the form of thin film coating over the particle is selected from a group that includes a metal oxides such as yttria (Y2O3) (page 7, line 3). George further teaches that the preferred particle size ranges in the nanometer range from 1 nm (0.001 µm) to about 100 µm (page 3, line 17-18), covering the claimed range of 100 nm, and that the thin film coating has a thickness most preferably from 0.1 and about 50 nm (page 5, line 21-24), covering the claimed range of 30 nm to about 40 nm.

Additionally George also teaches that the first material comprises Y2O3, the core particle has a size of about 100 nm, the second material comprises ZrO2 and the film has a thickness of about 3 nm to about 5 nm by teaching that that the first material (equivalent to core particle) is selected from among others Group III B metal oxides) (page 4, lines 2-10). Group III B includes metals such as Y (Yttrium) resulting in claimed oxides yttria (Y2O3).   George also teaches that the second material (in the form of thin film coating over the particle is selected from a group that includes a metal oxides such as Zirconia (ZrO2) (page 7, line 2), and that the preferred particle size ranges in the nanometer range from 1 nm (0.001 µm) to about 100 µm (page 3, line 17-18), covering the claimed range of 100 nm, and that the thin film coating has a thickness most preferably from 0.1 and about 50 nm (page 5, line 21-24), covering the claimed range of 3 nm to about 5 nm.

Claims 7 is rejected under 35 U.S.C.102 as being obvious over George et al. (WO 2003/008186 A1), in view of Sun et al. (US Patent Application Publication Number 2014/0030486 A1), as evidenced by Shim et al. (Joon Hyung Shim et al. : Atomic Layer Deposition of Yttria-Stabilized Zirconia for solid Oxide Fuel Cells, Chem. Mater. 2007, 19, 3850-3854), hereafter, referred to as “Shim”, and Mai et al. ( Lukas Mai et al. : Water assisted atomic layer deposition of yttrium oxide using tris (N,N0-diisopropyl-2- dimethylamido-guanidinato) yttrium(III): process development, film characterization and functional properties, RSC Adv., 2018,  8, 4987-4994), hereafter, referred to as “Mai”.

Regarding claim 7, George teaches the nanopowder particles composed of core particle and a thin coating layer surrounding the surface of yttria or zirconia.  George also teaches that the thin film is deposited by Atomic Layer Deposition (ALD) process. The deposited films using ALD process results in films with density of 4.8 g/cm3 for a YSZ film (powder density of 5.8-6.1 g/cm3) (Shim et al., page 3852, 2nd column, 1st paragraph) and 4.24 g/cm3 (bulk density of 5.03 g/cm3) for Y2O3 films (Mai et al., page 4990, 2nd column, 2nd paragraph) as evidenced by the two references, covering the claimed range of 1 g/cm3 to 10 g/cm3.

Claim 3 are rejected under 35 U.S.C.103 as being obvious over George et al. (WO 2003/008186 A1), in view of Sun et al. (US Patent Application Publication Number 2014/0030486 A1), in view of Sun et al. (US Patent Application Publication Number 2008/0264564 A1), hereafter referred to as “Sun”. 

Regarding claim 3, George teaches to use yttrium oxide and zirconium oxide in the nanopowder, but fails to explicitly teach the use of nanoparticles that comprise of about 60 mol % to about 70 mol % of yttrium oxide and about 30 mol % to about 40 mol % of zirconium oxide. However, Sun teaches the use of ceramic material of about 69 mole% yttrium oxide and about 31 mole% zirconium oxide in a process chamber liner or an internal apparatus component within the process chamber (para. [0018]). Sun also teaches that the erosion rate of a pure solid yttrium oxide ceramic in a CF4/CHF3 plasma is about 0.3 μm/hr. The erosion rate at which a surface is removed in μm ( of thickness)/hr) of a solid ceramic of about 69 mole% yttrium oxide and about 31 mole% zirconium oxide is about 0.1 μm/hr, a 3 times slower erosion rate than pure solid yttrium oxide. This unexpected decrease in erosion rate extends the lifetime of a process chamber liner or an internal apparatus component within the process chamber, so that the replacement frequency for such apparatus is reduced, reducing apparatus down time; and, the particle and metal contamination level generated during a plasma process is reduced, enabling a device fabrication with ever shrinking geometry with reduced overall cost of the processing apparatus per wafer processed, on the average (para. [0018]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Sun, and use a known composition of nanopowder (claimed 60 mol % to about 70 mol % of yttrium oxide and about 30 mol % to about 40 mol % of zirconium oxide) to improve the performance of a processing apparatus by decreasing the plasma erosion rate (KSR Rationale C, MPEP 2143). Since both the references deal with yttria and zirconia as composition ingredients, one would have reasonable expectation of success from the combination.


Responses to Arguments

Applicant’s argument filed on 04/05/2021 for the 102 and 103 rejections has been fully considered.  Applicant’s argument with respect to claim 1 has been considered, but is not persuasive. Applicant has amended independent claim 1 by including the limitation of previous claim 6, and arguing that combination of teaching of George (WO 2003/008186 A1), and Sun2 (US 2014/0030486 A1) fail to teach the subject matter of claim 1.  However, the examiner respectfully disagrees. Applicant argues that Sun2 fails to disclose or suggest a nanopowder having a core particle with a thin film coating over the core particle, let alone, a nano-sized core particle having a donut-shape comprising a spherical form with indentations on opposite sides. However, the examiner wants to point out that Sun2 teaches in Fig. 5 an optimized powder particle shape for the coating, where some of the particles have a spherical shape with deep indentions on opposite side of the sphere, and additionally Sun2 also teaches that most of the particles have a donut shape (para. [0044]). Further to that Sun2 also teaches that the coating composition has nano-sized particles by teaching that adders are of nm size or higher particle size that create defect during wafer processing clearly showing that the coating composition has nano-sized particles. It would also have been obvious to any ordinary artisan to use the teaching from a higher order (micron size) research to a lower order (nano sized) research environment.  Therefore, the examiner maintains that based on the teaching of George and Sun2, the rejection set forth in this office action address the scope of the claim, and is relevant.

Because the rejections are being maintained on the amended independent claims, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion 
                     
Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M. M. A./
Examiner, Art Unit 1742

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742